

Exhibit 10.1




Date:
March 9, 2007



To:
Altairnano Management Team



From:
Alan J. Gotcher



Subject:
Altairnano 2007 Incentive Plan







The Board has approved the Altairnano 2007 Company Incentive Plan, which defines
two groups of employees; the company performance targets and plan pay out
against performance:



 
·
The Company Performance target is comprised of two financial components:

 
§
Cash at Year End:
$13.0 M
 75% weight
§
Total Revenue:
$16.5 M
 25% weight
       

 
 

 
·
There are two groups of employees in the plan.  Each group has its own incentive
targets:

 
§
Employees at Levels 2 to 8 have 50% of Incentive Bonus based on Company
Performance and 50% on Individual Performance; the Incentive Multiplier is
capped at 150% for Company Performance and 110% for Individual Performance.

 
§
Employees at Levels 9 to 13 (including executive officers) have 100% of
Incentive Bonus based on Company Performance; the Incentive Multiplier is capped
at 150% of Company Performance.



 
·
Incentive Plan payout is based on performance versus variable Incentive
Multiplier payout:



[chart.jpg]
 

 
 
 

--------------------------------------------------------------------------------

 





Example 1. Company Performance is near Plan

     
%
   %
Criteria
Objective
Actual
Performance
Payout
         
Cash at Year End
$13.0 million
$13.5 million
104%
128%
Revenue
$16.5 million
$16.5 million
100%
120%



Company Performance Incentive Bonus Payout = .75 X 104 + .25 X 100 = 103%
Payout = 126%


An employee at Level 2-8 with 100% Individual Performance would receive:
       50% Incentive Bonus = Company Performance = 126% X .5 = 63% of target
bonus
       50% Incentive Bonus = Individual Performance = 100% X .5 = 50% of target
bonus
       If Target Bonus is 15%, then Total Bonus = 17% of salary


An employee at Level 9-13 would earn 126% of their Target Bonus




Example 2. Company Performance is above Plan



     
%
   %
Criteria
Objective
Actual
Performance
Payout
         
Cash at Year End
$13.0 million
$15.0 million
115%
150%
Revenue
$16.5 million
$20.0 million
121%
162%



Company Performance Incentive Bonus Payout = .75 X 115 + .25 X 121 = 116.5%
Payout   =   153%


An employee at Level 2-8 with 100% Individual Performance would receive:
       50% Incentive Bonus = Company Performance = 153% X .5 = 76.5% of target
bonus
       50% Incentive Bonus = Individual Performance = 100% X .5 = 50% of target
bonus
       If Target Bonus is 15%, the Total Bonus = 19% of salary


An employee at Level 9-13 would earn 153% of their Target Bonus




Altairnano Senior Executive 2007 Incentive Plan Targets


Altairnano Executive
Target Bonus
   
Steve Balogh
$114,000.00
Ed Dickinson
$114,000.00
Alan Gotcher
$288,000.00
Bruce Sabacky
$114,000.00




 
